Citation Nr: 0518251	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  90-48 177	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for the residuals of 
wrist injuries.  

2.  Entitlement to service connection for the residuals of 
exposure to herbicides.

3.  Entitlement to service connection for "constant otic 
development."


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran had active duty service from May 1968 to February 
1970, during which time he served in Vietnam and was awarded 
the Combat Infantryman Badge.  He later served briefly on 
active duty from August 29, 1977, to September 29, 1977.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 1989 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Waco, 
Texas.  During the pendancy of the appeal, the veteran moved 
from Texas to Florida, and then to South Carolina.  
Currently, it appears that he resides in Florida, but his 
claims folder remains, at least for the time being, in the 
jurisdiction of the Columbia, South Carolina RO.  

The Board also notes that the issues on appeal have been 
before the United States Court of Appeals for Veterans Claims 
(Court) several times up to this point, and that pursuant to 
the Orders of the Court the Board has remanded these matters 
to the appropriate ROs on several different occasions.

This matter was most recently before the Board in October 
2004, at which time the Board requested a medical opinion 
from the Veterans Health Administration (VHA).  This opinion 
has been received, and the case is again before the Board for 
appellate review.

It appears that upon receipt of the VHA opinion, the Board 
inadvertently sent a copy of this opinion to a service 
organization other than the American Legion, who is the 
veteran's representative in this matter.  The Board regrets 
this error, however, it is noted that the in an informal 
hearing presentation received in January 2005, the American 
Legion made reference to the VHA opinion and pointed out that 
the veteran had nothing further to submit or argue.  The 
Board thus finds that this inadvertent mistake was not 
prejudicial to the veteran, and there is no reason in further 
delaying the adjudication of his claims.  Cf. Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. Apr. 14, 2005).  

In a April 2004 statement, the veteran's representative 
appears to have raised a claim of entitlement to a total 
rating for compensation purposes based on individual 
unemployability.  This is referred to the RO for appropriate 
action.

Finally, the Board notes that in April 2004, the veteran's 
representative submitted a notice of disagreement with 
respect to the initial evaluations assigned for a service-
connected thigh disability and PTSD, which were assigned by 
the RO in September and December 2003, respectively.  These 
claims are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The objective medical evidence demonstrates that the 
veteran does not currently suffer from the residuals of wrist 
injuries incurred in service, or that he suffers from any 
wrist disability related to service.

2.  The veteran is not shown to suffer any residuals of 
exposure to herbicides and the objective evidence does not 
show that the claimed residuals are otherwise related to his 
military service.  

3.  The veteran is not shown to suffer from "constant otic 
development" as the result of exposure to herbicides and the 
objective evidence does not show that this claimed disability 
is otherwise related to his military service.  





CONCLUSION OF LAW

1.  The veteran is not shown to suffer from any residuals of 
wrist injuries that were incurred in service.  38 U.S.C.A. 
§ 1110, 5107, 7104 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  The veteran's is not shown to suffer from any residuals 
of exposure to herbicides and none of these claimed residuals 
are due to disease or injury that was incurred in or 
aggravated by service; nor may they be presumed to have been 
incurred in service or due to inservice exposure to 
herbicides.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).  

3.  The veteran's is not shown to suffer from "constant otic 
development" as the result of exposure to herbicides and 
this claimed disability is not due to disease or injury that 
was incurred in or aggravated by service; nor may it be 
presumed to have been incurred in service or due to inservice 
exposure to herbicides.  38 U.S.C.A. §§ 1110, 5107, 7104 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (hereinafter VCAA or the Act) and 
implementing regulations (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) essentially eliminated the well-
grounded requirement and modified VA's duties to notify and 
assist claimants; however, this law also provides that VA is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. § § 3.159(a)-(c) (2004).  

Relevant to the duty to notify, the Court has indicated that 
notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  In Pelegrini II, the Court held that the VCAA requires 
VA to provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(A), that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and that, 
furthermore, in what can be considered a fourth element of 
the requisite notice, VA must also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim, under 38 C.F.R. § 3.159(b).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In Pelegrini II, the Court clarified that VA's regulations 
implementing amended section 5103(a) apply to cases pending 
before VA on November 9, 2000, even if the RO decision was 
issued before that date, and that, where notice was not 
mandated at the time of the initial RO decision, it was not 
error to provide remedial notice after such initial decision.  
 
In any event, a September 1989 Statement of the Case, as well 
as March 1990, October 2002, and November 2003 Supplemental 
Statements of the Case, advised the veteran of the laws and 
regulations pertaining to his claims.  These documents 
informed him of the evidence of record and explained the 
reasons and bases for the denial of his claims of entitlement 
to service connection for the residuals of wrist injuries, 
the residuals of exposure to herbicides, and "constant otic 
development."  

In addition, the RO sent the veteran letters dated in 
February 2002 and July 2003 that informed him of what 
evidence they would obtain and what he could do to help 
obtain additional evidence.  These letters also informed the 
veteran of the evidence necessary to substantiate his claims, 
and essentially requested that he provide any evidence in his 
possession that pertained to his claims. 

The Board finds that the VCAA notice requirements have been 
met, because while the notice provided in February 2002 and 
July 2003 was not given prior to the first AOJ adjudication 
of at least one the claims, the notice was provided by the 
AOJ prior to the most recent adjudication of all of the 
claims, and the content of the notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notice.  Further, pursuant to the 
Board's most recent decision to remand these claims for 
additional notification and development, the RO did, in fact 
conduct a de novo review of the claim.  See, SSOC issued to 
the veteran in November 2003.

With regard to the duty to assist, it is noted that private 
and VA medical records have been obtained, and pursuant to 
the June 2003 remand, pertinent VA examinations were 
accomplished.  Finally, as noted above, in October 2004, the 
Board requested a medical opinion from VHA, which was 
obtained that same month.  The veteran has not indicated that 
there is any other evidence available.  Thus, on appellate 
review, the Board sees no areas in which further development 
is needed.  

As all notification has been given and all relevant available 
evidence has been obtained, the Board concludes that any 
deficiency in compliance with the VCAA has not prejudiced the 
veteran, and is, thus, harmless error.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Under these circumstances, the Board finds that appellate 
review, at this juncture, is appropriate.

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  When a 
disease is first diagnosed after service, service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact incurred during the veteran's 
service; and for certain chronic diseases, such as arthritis, 
a presumption of service connection arises if such disorders 
are manifested to a degree of 10 percent within one year 
after separation from service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004). 

Moreover, a veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the 
Vietnam era, shall be presumed to have been exposed during 
such service to a herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  The last date 
on which such a veteran shall be presumed to have been 
exposed to a herbicide agent shall be the last date on which 
he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non- 
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft- 
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The term acute and subacute peripheral neuropathy means 
transient peripheral neuropathy that appears within weeks or 
months of exposure to a herbicide agent and resolves within 
two years of the date of onset.  38 C.F.R. § 3.309(e), Note 
2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
one year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98- 542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.

Finally, if a veteran was engaged in combat with the enemy 
while in active service, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in such service 
satisfactory lay or other evidence of service incurrence, if 
the lay or other evidence is consistent with the 
circumstances, conditions, or hardships of such service.  
Service incurrence may be found even though there is no 
official record of such incurrence in service, and every 
reasonable doubt shall be resolved in favor of the veteran.  
Service connection may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2004).  It is pointed out that, as 
noted above, the veteran served in Vietnam and was awarded 
the Combat Infantryman Badge.


a.  Entitlement to service connection for the residuals of 
wrist injuries

Turning to the relevant evidence of record, the Board points 
out that the veteran's service medical records for both 
periods of service are negative for any treatment or 
diagnosis of a right wrist injury or disability.  A July 1969 
record reflects that the veteran presented with pain in the 
left wrist but a that a fracture was ruled out.  There is no 
indication that the veteran sought follow up treatment or 
that a right wrist disability was diagnosed, but in any 
event, his upper extremities were noted to be normal upon 
separation examination of February 1970 (his first period of 
service).  Records covering his second period of service are 
negative for any treatment or diagnosis of a left wrist 
injury or disability.   

The post-service medical evidence includes a October 1992 VA 
outpatient treatment record which reflects that the veteran 
presented with complaints of right wrist pain and indicated 
that while he had similar pain in service there was confusion 
and he described left wrist pain at the time.  X-rays taken 
showed an old nonunion of the scaphoid that had collapsed 
with results of impingement on the radial styloid.  A May 
1993 record noted a history of a residuals of a right wrist 
fracture in 1969 and a diagnostic impression of right wrist 
pain.  

In a February 1993 letter to the veteran, Tim T. Schmidt, 
M.D. indicates he reviewed X-rays (presumably of the 
veteran's right wrist) and proposed surgery, specifically a 
triscaphe fusion.  

A VA examination was accomplished in July 1993, the report of 
which reflects that the veteran suffered a right scaphoid 
fracture in 1969 and that it has "gone on" with a non-union 
leaving him without any radial deviation of the wrist.  
Physical examination revealed a painful range of motion, 
among other things, and X-rays showed the nonunion of the 
scaphoid.  

VA outpatient treatment records indicate that the veteran 
presented with complaints of wrist pain in February 1994.  

A VA neurological examination was accomplished in May 2000, 
the report of which indicates that the veteran gave a history 
of a right wrist fracture thirty years ago and long-standing 
weakness in both forearms.  Physical examination revealed 
full strength in both upper extremities, and no tenderness or 
inflammation in the left wrist.  

The report of a VA general medical examination, also dated in 
May 2000, indicates that the veteran complained of bilateral 
wrist pain but was very vague about the problem.  Physical 
examination of the wrists revealed a full range of motion 
save for no ulnar motion in the right wrist.  Muscle strength 
was full.  The veteran was diagnosed with a limitation of 
right wrist motion, and X-rays showed the a normal left wrist 
and changes in the right wrist with the scaphoid fracture 
evident.  

The report of a VA joints examination accomplished in July 
2003 reflects that the examiner reviewed the claims folder 
and that the veteran gave a history of injuring his right 
wrist in service in 1969 during a mortar attack.  On 
examination, there was swelling about the radial styloid, 
full strength, and a full range of motion.  The examiner 
noted that while the VA examiner in July 1993 spoke of a 
right scaphoid fracture in 1969, the service medical records 
showed treatment for left wrist trauma in 1969 with no 
fracture.  The examiner's impression was that that veteran 
had a nonunion of the right scaphoid fracture but that his 
service medical records were only positive for an injury of 
the left wrist with no residuals.  X-rays of the right wrist 
taken the day of the examination showed the scaphoid fracture 
with evidence of nonunion.  

A VA examination was accomplished in September 2003, by the 
same examiner of July 2003, and the examiner again noted an 
impression that there was no evidence of a right wrist injury 
in service.   

Taking into account all of relevant evidence of record, 
discussed above, the Board finds that service connection is 
not warranted for the residuals of wrist injuries.  

While the evidence of record clearly indicates that the 
veteran currently has a right wrist disability, his service 
medical records do not reflect any complaints, history, 
treatment, or diagnosis of any right wrist injury and/or 
disability.  The Board notes that while seeking treatment in 
1992 the veteran indicated that he actually had pain in his 
right wrist in service as opposed to his left wrist, the fact 
remains that a right wrist disability or injury - 
particularly something as significant as a fracture - was not 
noted on the veteran's separation examination from his first 
period of service and one was not mentioned in the service 
medical records covering his second period.  

That being said, the Board also notes that, during the July 
2003 VA examination, the veteran that he injured his right 
wrist in a mortar attack in 1969.  This statement is 
consistent with the circumstances, conditions, or hardships 
of his service, notwithstanding the fact that there is no 
official record of such an incident in service.  See 38 
U.S.C.A. § 1154(b) (West 2002).  The fact remains, however, 
that there is no indication in the veteran's service medical 
records of any follow up treatment for this injury, and as 
noted, on separation examination his upper extremities were 
found to be normal.  As such, to the extent that he injured 
his right wrist in combat, it is clear that any such injury 
was acute and transitory, and resolved, resulting in no 
disability.  It is also significant that there is no 
indication that the veteran was ever treated for a right 
wrist disability until the early 1990s.  

In addition, while the service medical records also indicate 
that the veteran presented in July 1969 complaining of left 
wrist pain, it is apparent that this pain was acute and 
transitory, and resolved, as there is no indication that a 
left wrist disability was ever diagnosed in service and there 
is no indication of any follow up treatment for pain among 
any of the veteran's service medical records.  

In addition, there is no evidence of record that the veteran 
currently - or ever has - suffered from a left wrist 
disability, incurred in service or otherwise.  It is pointed 
out that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1131 (West 2002); see Degmetich v. Brown, 104 
F.3d 1328 (1997).  

The bottom line in this matter is that the current objective 
medical evidence does not indicate that the veteran currently 
suffers from the residuals of wrist injuries that were 
sustained in service.  There is no indication that he 
fractured his right wrist in service or that a right wrist 
injury in service led to a current right wrist disability, or 
that he currently suffers from a left wrist disability.  The 
preponderance of the evidence is against this claim of 
entitlement to service connection for the residuals of wrist 
injuries and as such, the benefit-of-the-doubt doctrine does 
not apply, and the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).




b.  Entitlement to service connection for the residuals of 
exposure to herbicides, and entitlement to service connection 
for "constant otic development" 

As clarified by the veteran in or around September 2003, the 
claimed residuals of exposure to herbicides are degenerative 
disc disease, a mark on the forehead, a growth on the first 
digit of the right foot, pain in the chest/abdomen, bloody 
sinus discharge, and scalp exudation.  In addition, he claims 
exudation of the ears, claimed as "constant otic 
development," as a residual of exposure to herbicides.  This 
claim has been developed and adjudicated separately from the 
other claims, but in view of the veteran's contention (i.e. 
that it is a residual of exposure to herbicides), it will be 
discussed along with the other claimed residuals.

Initially, it is presumed that the veteran was exposed to 
herbicides as he served in the Republic of Vietnam between 
1962 and 1975.  See 38 U.S.C.A. § 1116 (West 2002).  

None of the above claimed residuals, however, are among those 
diseases listed in 38 C.F.R. § 3.309(e) (2004), and as such, 
to the extent that he is claiming presumptive service 
connection due to exposure to Agent Orange, service 
connection is not warranted.  

In this regard, the evidentiary record does not suggest that 
the veteran's forehead mark, a growth on the first digit of 
the right foot, or scalp exudation are actually chloracne or 
some other acneform diseases consistent with chloracne.  
Indeed, on recent examination of September 2003, the veteran 
was diagnosed with an erythematous lesion on the forehead, a 
small right foot callous, and scalp psoriasis.  With respect 
to the claimed bloody sinus discharge, there is no indication 
that this is a respiratory cancer.  In fact, the veteran was 
diagnosed in September 2003 with occasional bloody nasal 
discharge with sinus infections.  

In addition, the medical evidence of record does not 
otherwise suggest that degenerative disc disease, a mark on 
the forehead, a growth on the first digit of the right foot, 
pain in the chest/abdomen, bloody sinus discharge, scalp 
exudation, or exudation of the ears ("constant otic 
development") resulted from his exposure to herbicides.  

As a result of the September 2003 VA examination the veteran 
was also diagnosed with degenerative disc disease.  The 
examiner, however, specifically stated that there was no 
indication in any literature that he/she was aware of that 
Agent Orange is in any way related to degenerative disc 
disease.  A similar statement was made by a VA examination 
who examined the veteran in July 1993.  

Furthermore, and as noted above, a VHA opinion was sought in 
October 1994.  The examiner was specifically asked if it was 
at least as likely as not that the veteran's ailments, 
diagnosed on examination in September 2003, were due to his 
exposure to herbicides in Vietnam.  The Board points out that 
in addition to the above referenced ailments diagnosed in 
September 2003, the veteran was also diagnosed with ear 
cerumen and right upper quadrant abdominal pain of an unclear 
etiology.  

In any event, the VHA opinion was received in October 2004.  
The examiner, who reviewed the claims folder, to include the 
veteran's service medical records, stated that there was no 
scientific basis for an association between diagnosed scalp 
psoriasis, ear cerumen, erythematous lesion on the forehead, 
occasional annual bloody nasal discharge, a right foot 
callus, or right upper quadrant abdominal pain and Agent 
Orange exposure.  

Finally, with respect to any direct service connection claim, 
the Board points out that there is also no medical evidence 
linking degenerative disc disease, a mark on the forehead, a 
growth on the first digit of the right foot, pain in the 
chest/abdomen, bloody sinus discharge, scalp exudation, or 
exudation of the ears ("constant otic development") to the 
veteran's service.  

The Board notes that service connection for a low back 
disability was denied by the Board in December 1994 and 
affirmed by the Court in May 1996.  That said, the Board 
notes that on entrance examination of February 1968, the 
veteran gave a history of having been treated in the past for 
back ailments and reported that he had experienced a sprained 
back during the past year but had no back troubles at the 
present time.  Indeed, examination of the veteran's spine at 
the February 1968 induction examination was normal.  In 
August 1968 gave a medical history that he experienced 
recurrent back pain.  It was noted at the time that he had 
occasional back pain, that an X-ray was negative, and that 
there was a diagnosis of a "pulled muscle."  There is no 
indication that he was ever treated for or diagnosed with 
degenerative disc disease during his first or second periods 
of active duty.

The service medical records are also negative for any 
treatment or diagnoses of a mark on the forehead, a growth on 
the first digit of the right foot, bloody sinus discharge, or 
scalp exudation.  He complained of chest pain in 1977 but a 
heart examination was normal, and there is no indication that 
a diagnosis was made or that follow up treatment was sought.  

The post-service medical evidence reflects that the veteran 
was first diagnosed with degenerative disc disease in January 
1989.  Although the veteran has occasionally noted that a 
back disability was aggravated by his service, there is no 
medical indication in the evidence dated thereafter - 
including on VA examinations dated in July 1993, March 1994, 
May 2000, and September 2003 - that degenerative disc disease 
was incurred in or aggravated by service to the veteran's 
service.  Sinusitis was diagnosed in June 1992, but again, 
there is no indication that this disability is related to 
service.  

On general medical examination of May 2000, it was noted that 
the veteran's skin and head were normal, as was his abdomen 
and ears.  As noted above, in addition to degenerative disc 
disease, scalp psoriasis, ear cerumen, erythematous lesion on 
the forehead, occasional bloody nasal discharge, a right foot 
small callus, and right upper quadrant pain were also 
diagnosed in September 2003.  There is no indication in this 
examination report that these disabilities were incurred in 
or aggravated by the veteran's military service, and 
essentially, the veteran has not claimed otherwise.  

Finally, the examiner who provided the VHA opinion in October 
2004 also commented that a review of the claims folder did 
not reveal that any of the claimed residuals (other than 
degenerative disc disease, which he did not comment on) were 
manifested in service or within a year of service.  

The Board recognizes the veteran's belief that he developed 
the above discussed disabilities secondary to exposure to 
herbicides, and that he has made statements to the effect 
that degenerative disc disease was incurred in or aggravated 
by service (including during some of the above referenced VA 
examinations); however, he is not a physician or shown to be 
qualified to express a medical opinion as to such a 
relationship.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

In view of the above, service connection for the residuals of 
exposure to herbicides - claimed as degenerative disc 
disease, a mark on the forehead, a growth on the first digit 
of the right foot, pain in the chest/abdomen, bloody sinus 
discharge, and scalp exudation - is not warranted.  In sum, 
the weight of the evidence demonstrates that the veteran's 
claimed residuals were not ultimately caused by any incident 
of service or otherwise related to service, including as a 
result of exposure to herbicides.  

As the preponderance of the evidence is against the claim for 
service connection for the residuals of exposure to 
herbicides, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for the residuals of wrist injuries is 
denied.

Service connection for the residuals of exposure to 
herbicides is denied.  

Service connection for "constant otic development" is 
denied.  




REMAND

As noted above in the Introduction, in April 2004, the 
veteran's representative submitted a notice of disagreement 
with respect to the initial evaluations assigned for service-
connected a thigh disability and PTSD which were assigned by 
the RO in September and December 2003, respectively.  Given 
that a notice of disagreement has been filed, a statement of 
the case should be issued by the RO/AMC regarding these 
issues.  38 C.F.R. § 19.26 (2004); Manlincon v. West, 12 Vet. 
App 238 (1999) (a notice of disagreement initiates review by 
the Board of the RO's denial, thus, the next step is for the 
RO to issue a statement of the case on the denial of the 
issue).

As such, this case is REMANDED to the RO for the following 
action:

The RO should issue a statement of the 
case to the veteran and his 
representative with respect to the claims 
of entitlement to increased initial 
evaluations for his service-connected 
thigh disability and PTSD.  The veteran 
and his representative should be informed 
of the necessity of filing a timely 
substantive appeal if the veteran wishes 
to place any of these issues in appellate 
status. 38 C.F.R. § 19.26 (2004).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 


States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


